TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 20, 2020



                                       NO. 03-18-00660-CV


                                   Eleazar Fuentes, Appellant

                                                  v.

Texas Appraiser Licensing & Certification Board and The Texas Real Estate Commission,
                                       Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on October 4, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.